  4:21-cv-00456-TLW-TER       Date Filed 07/29/21   Entry Number 17     Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Moises A. Negron-Soto,                       Case No. 4:21-cv-00456-TLW-TER

              PETITIONER

       v.
                                                              Order
 Stevie Knight, Warden,

              RESPONDENT



      Petitioner Moises A. Negron-Soto, proceeding pro se, filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The matter now comes

before the Court for review of the Report and Recommendation (Report) filed by the

magistrate judge to whom this case was assigned. In the Report, the magistrate judge

recommends that the petition be dismissed pursuant to Rule 41(b) for failure to

prosecute or comply with a court order. Petitioner filed objections to the Report. This

matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

                                          1
  4:21-cv-00456-TLW-TER         Date Filed 07/29/21    Entry Number 17      Page 2 of 3




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The only question at issue here is whether Petitioner’s case should be

dismissed based on his asserted failure to pay the five-dollar filing fee required for a

habeas petition. The status of his filing fee is not entirely clear, but in this situation,

the Court concludes that his case should be allowed to proceed.

      At the outset, Petitioner included with his petition a copy of a BOP form

requesting the withdrawal of five dollars from his inmate account for payment of the

filing fee. The form contains a large notation across the front that lists the intended

recipient—the Clerk of Court—and the amount, which indicates that the BOP

received the form. ECF No. 1-1 at 13. However, the Court’s docket does not reflect

that the Clerk received the payment.

      Because the Court’s docket does not reflect that the Clerk received the

payment, the magistrate judge properly issued an order giving Petitioner 21 days to

either pay the filing fee or file an in forma pauperis motion. ECF No. 6. After that

time came and went without a payment being reflected on the docket, an in forma

pauperis motion being filed, or a response of any kind being filed, the magistrate

judge issued the Report, recommending that the petition be dismissed for failure to

prosecute or failure to comply with a court order. ECF No. 11. Petitioner objected to

the dismissal of his petition, claiming that after he received the prior order, he sent

another request for the BOP to deduct the filing fee from his inmate account. ECF

No. 13 at 1. He included with his objections a statement from his inmate account



                                            2
    4:21-cv-00456-TLW-TER      Date Filed 07/29/21    Entry Number 17     Page 3 of 3




indicating that the withdrawal request was received on March 9, 2021 and carried

out on March 12, 2021. ECF No. 13-1 at 2. However, that payment is still not reflected

on the Court’s docket and personnel in the Clerk’s office have informed the Court that

payment has not been received.

       Nevertheless, under the facts of this case, where Petitioner has provided

documentation reflecting his multiple attempts to pay the filing fee and where he

does not directly control the payment of the fee due to him being incarcerated, the

Court concludes that his case should be allowed to proceed. To do otherwise would

simply generate the filing of more documents that further complicate this issue, all

over five dollars. Rather than set that process in motion, in light of the provided

documents, the Court simply will allow the case to proceed because the Court cannot

conclude from this record that he either willfully failed to prosecute his case or

willfully failed to comply with a court order. Accordingly, his objections to the Report,

ECF No. 13, are SUSTAINED.

       This matter is recommitted to the magistrate judge for further proceedings.

       IT IS SO ORDERED.1

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

July 29, 2021
Columbia, South Carolina

1Also pending on the docket is a document entitled “Emergency Motion Pursuant to
28 U.S.C. § 2241 and Notice for Immediate Consideration.” ECF No. 2. The relief
requested in the motion is substantially the same relief requested in the petition. The
arguments he raises in the motion will be considered in conjunction with
consideration of his petition. Accordingly, the motion is TERMINATED AS MOOT.


                                           3
